In an action, inter alia, to recover on an account stated, the plaintiff appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered February 8, 2011, as denied that branch of its motion which was to vacate a trial readiness order dated November 1, 2010.
Ordered that the order entered February 8, 2011, is affirmed insofar as appealed from, with costs.
“ ‘The Supreme Court has broad discretion in the supervision of discovery, and its determinations should not be disturbed on appeal unless improvidently made’ ” (Foster v Herbert Slepoy Corp., 74 AD3d 1139, 1140 [2010], quoting Casabona v Hunting*1028ton Union Free School Dist., 29 AD3d 723, 723 [2006]). Here, the Supreme Court did not improvidently exercise its discretion in denying that branch of the plaintiffs motion which was to vacate the trial readiness order based upon its determination that, pursuant to a compliance conference order, the additional discovery sought by the plaintiff was waived.(see Provident Life & Cas. Ins. Co. v Brittenham, 284 AD2d 518 [2001]; cf. Summers v Kardex Sys., 210 AD2d 216 [1994]; see generally Foster v Herbert Slepoy Corp., 74 AD3d at 1140; Casabona v Huntington Union Free School Dist., 29 AD3d at 723). Skelos, J.P., Eng, Belen and Cohen, JJ., concur.